DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention Group I, claims 1-8 in the reply filed on 11-12-2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention Groups, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-4 and 6-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0100677 to Kitamura et al., (hereinafter .
Kitamura discloses a composition suitable for the inner layer of a water pipe ([0031], claim 2,etc.), the compositions comprising: 5-95 parts by weight of a poly(phenylene ether) (PPE), and 5-95 parts by weight of a polystyrene (PS), (based on 100 parts by weight total of the poly(phenylene ether), the polystyrene).  See the entire document, claim 1. The illustrative examples disclosed amounts of respective components that anticipate the claimed amounts of respective components.
The reference further expressly discloses addition of an impact modifier, which is decribed in examples as Kraton G-1651 SEBS, i.e., a hydrogenated tri-block copolymer of an alkenyl aromatic monomer and a conjugated diene in the amounts fully corresponding to the claimed.  See, for example, illustrative embodiments disclosing addition of SEBS Kraton 1651 in the amount of 7 phr.   Kraton G1651 is a hydrogenated high molecular weight triblock SEBS copolymer comprising about 33% of styrene and having molecular weight in excess of 240,000. It is noted that 
It is further noted that the preamble limitation of “for transportation of water” is only given weight to the extent that the pipes using the composition disclosed in the reference is capable of being used such.  The pipes using the disclosed composition is inherently capable for the claimed use because the claimed composition is believed to be identical to the composition disclosed in the reference.  Moreover, the Kitamura reference expressly discloses suitability of the compositions for parts that directly contact with water. Therefore, the preamble limitation is anticipated by the reference.  The burden is shifted to the applicant to provide convincing factual evidence to the contrary. 
The poly(phenylene ether) disclosed in illustrative examples is a poly(2,6-dimethyl-1,4-phenylene ether) having the intrinsic viscosity (IV) that fully correspond to the claimed IV.  See Table1, illustrative examples.
Kitamura does not address any properties of a pipe  inner surface.  However, since the compositions disclosed by Kimtamura are substantially identical to the compositions as claimed and as disclosed in the instant application, it is reasonable believed that all the properties of the products obtained from compositions disclosed by Kitamura would inherently exhibit 
Kitamura further expressly discloses that “Pipes made from the above composition may also be constructed in multi-layered or laminated form comprising at least two layers.  Multilayered pipes may be constructed utilizing as many layers as may be desired so long as they are thermally stable and have water proof properties.  When a pipe has two or more layers, it is desirable that at least one layer be constructed from the composition comprising polyphenylene ether resin and polystyrene resin.”  See [0028].
Therefore,  addition of any material known for use in construction of water  pipes would have been obvious so long as they are thermally stable and have water proof properties.
Outer protective layers made from polypropylene (PP) based resins are well known in the art for water pipes.  See for, example, Hewing, see English abstract,  Borealis, the entire document, Kourogi, [0035],   or Jervenkyla, [0141]or Ek, the entire document.
Each of those references discloses suitability of PP based resins (either alone or with additives, such as filler, i.e, for, example, talc) as and 
Therefore, it would have been obvious to use a PP based resin or resin compositions as the outer layer for the multi-layered pipes disclosed by Kitamura for application in which the known advantages of PP based outer layer (consistent with the teachings of the cited secondary references) would be desired. 
Claim s 5 and 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable Kitamura in combination with either one Hweing or Borealisor to Kourogi or Jervenkyla or Ek and further in combination with US PGPub 2013/0142976 to Koevoets et al., (hereinafter “Koevoets”).
The disclosure of Kitamura (and other cited references is discussed above.
While expressly disclosing polystyrene as high molecular weight polystyrene (PS) , Kitamura does not specifically address the properties of PS thus implying that any PS known as being suitable for compositions similar to the compositions of Kitamura and similar uses of such compositions are suitable for use in compositions of Kitamura.

Therefore, use of PS with properties fully corresponding to the claimed in compositions of Kitamura would have been obvious as a known PS suitable for similar end uses with reasonable expectation of success. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ